[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            JUNE 17, 2005
                             No. 04-11355                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D.C. Docket No. 04-00017-CV-RWS-1

ARTHUR O. ARMSTRONG,

                                                        Plaintiff-Appellant,

     versus

CITY OF CONYERS,
CONYERS POLICE DEPARTMENT, et al.,
                                                        Defendants-Appellees.

                      __________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      _________________________

                             (June 17, 2005)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Arthur O. Armstrong, proceeding pro se, appeals the district court’s order

dismissing as duplicative his civil rights action, brought pursuant to 42 U.S.C.

§ 1983.1 On appeal, Armstrong argues that the district court erred in finding that

the instant lawsuit was barred by the doctrine of res judicata because he previously

had filed a similar lawsuit. In the first lawsuit, district court case number 02-

02629, the district court granted summary judgment in favor of the defendants, a

decision that this Court affirmed on appeal, number 03-13509. In his brief,

Armstrong claims that the doctrine of res judicata does not apply because “the

party was different and there has been no final judgment on the merits.”

       This Court reviews the district court’s legal determination that a claim is

barred by the doctrine of res judicata de novo. Ragsdale v. Rubbermaid, Inc., 193

F.3d 1235, 1238 (11th Cir. 1999).

       The doctrine of res judicata bars the filing of claims which were raised in an

earlier proceeding. Id. A claim is barred by the doctrine of res judicata if all four

of the following elements are present: “(1) there is a final judgment on the merits;

(2) the decision was rendered by a court of competent jurisdiction; (3) the parties,

       1
         Armstrong does not challenge the procedural basis for the dismissal on appeal. In any
event, we note that a district court may exercise its inherent authority under a number of
circumstances. See Mallard v. U.S. Dist. Court, 490 U.S. 296, 307-08, 109 S.Ct. 1814, 104 L.Ed.2d
318 (1989) (noting that inherent authority exists to dismiss a complaint as frivolous and malicious
regardless of the plaintiff’s filing status).


                                                2
or those in privity with them, are identical in both suits; and (4) the same cause of

action is involved in both cases.” Id. If a case arises out of the same nucleus of

operative fact, or is based upon the same factual predicate as a former action, the

two cases are really the same claim or cause of action for purposes of res judicata.

See id. at 1239. Privity exists where the nonparty’s interests were adequately

represented by the party in the original suit or “where a party to the original suit is

so closely aligned to a nonparty’s interest as to be his virtual representative.”

N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1560-61 (11th Cir. 1990) (internal quotation

omitted).

      The district court correctly determined that Armstrong’s new lawsuit was

barred by the doctrine of res judicata. It is clear that the first, second, and fourth

elements are met. Despite Armstrong’s contention to the contrary, it is clear that

there was a final judgment on the merits that was rendered by a court of competent

jurisdiction. The district court’s decision was affirmed on appeal by this Court. It

is also clear that the same cause of action was involved in both cases, because the

new case arose out of the same nucleus of operative fact as the original action – a

traffic stop that occurred on July 5, 2002, where Armstrong received several

citations and where his daughters were telephoned.




                                           3
      The only element remaining is the third element, requiring that the parties,

or those in privity with them, be identical in both suits. Armstrong claims that res

judicata does not apply because the parties to the cases are different. To the extent

that the parties differ, res judicata still applies because the parties in both cases are

in privity with one another. This is because the nonparties’ interests were

adequately represented by the parties in the original suit. See N.A.A.C.P., 891

F.2d at 1560-61.

      Upon review of the record, and upon consideration of the parties’ briefs, we

find no reversible error. For the foregoing reasons, we affirm.

      AFFIRMED.




                                            4